IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 676
                              :
REAPPOINTMENT TO THE DOMESTIC : CIVIL PROCEDURAL RULES
RELATIONS PROCEDURAL RULES    :
COMMITTEE                     :


                                       ORDER


PER CURIAM


         AND NOW, this 23rd day of January, 2018, Lucille Marsh, Esquire, Lackawanna

County, is hereby reappointed as a member of the Domestic Relations Procedural

Rules Committee for a term of three years, commencing March 1, 2018.